Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or render obvious the limitation of independent claims.  

	The following prior art references have been deemed most relevant to the allowed claim(s):
	The closest prior art Jameson (US Pat.Pub 2005-0125318) teaches a method to appropriately account for employee stock options including, model transactions, periods and scenarios.  
	The closest prior art of Yoahida (U.S. Patent Pub 2006/0041463) teaches a computer-implemented system and method that calculates informaton based on forecast information using conversion coefficients and standard deviation.  The forecast which a value derived from
its standard deviation does not exceed a predeter mined threshold is judged to be a valid forecast.
	The closest prior art Sisk (U.S. Patent Pub 2013/0138577) discloses a system and method for a predictive model responsive to the correlation of news articles to Stock price movement. The invention analyzes the derivative or ratio of events to drive predictions in a responsive manner that may be used to forecast events give stock price movement. 
Claims are allowed because prior art references as discussed above cited as the Closest Prior art of record fails to teach or render obvious a method of retrieving past performance. calculating a multiple and a theoretical stock price using the user's forecast value and the multiple, transmitting an alert to the client if the current stock price retrieved from the database deviates from the theoretical stock price by a predetermined value and includes at least one of a deviation value computed by the processor or a message recommending the stock of the company generated according to the deviation value.
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KIRSTEN APPLE
Examiner
Art Unit 3694


/KIRSTEN S APPLE/Primary Examiner, Art Unit 3697